Title: To Alexander Hamilton from Robert Morris, 12 July 1782
From: Morris, Robert
To: Hamilton, Alexander



Office of Finance [Philadelphia] 12 July 1782.
Sir,

I inclose you the Copy of my circular Letter to the several States of the twenty fifth of July 1781. The Answers I have received have been very few and very short of the Objects so that I have not been able to Act as I wished for want of necessary Information. I must beg you to take the most speedy and effectual Means in your Power to enable me to form a proper Judgment on such of the Subjects referred to as the actual State of Things renders it important to know.
I am Sir    your most obedient and humble Servant

RM

